DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 4/15/21, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. 2018/0228592 in view of Hartley et al. 2012/0191180 and in view of Silveira et al. 2014/037183.


	Eaton et al. discloses an internal duct and fixing system for branches (this is interpreted as the bifurcated endoprosthesis seen for example in figures 7-9) for endovascular treatment of aortic aneurysms (se [0006]) for dissections, said system comprising:
	an endoprosthesis provided with a plurality of fenestrations (85, 86).  However Eaton et al. does not disclose one or more occlusions, wherein each occlusion covers one of the plurality of fenestrations and is fixed to the endoprosthesis by a suture, wherein each occlusion is removable from covering one of the plurality of fenestrations; and; a set of fixing and duct elements that forms one or more internal channels of the endoprosthesis.
	Hartley et al. teaches a fenestration for stent graft arrangements which comprises (108) and one or more occlusion/flaps (40; 112);

    PNG
    media_image1.png
    352
    257
    media_image1.png
    Greyscale


which cover the fenestrations and are fixed to the endoprosthesis by a suture 43 (see e.g. figures 4-10 and [0056]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Eaton et al. and provide “occlusions/flaps” over the fenestrations in order to aid in aligning a stent graft with a fenestration to a side branch when deploying using endovascular techniques.
	Silveira et al. teaches an expandable endolumenal stent graft with internal hollow inlet with channels which form a set of flow channels (see fig. 1). 


    PNG
    media_image2.png
    454
    493
    media_image2.png
    Greyscale

These are interpreted as a set of fixing and duct elements that forms one or more internal channels of the endoprosthesis (200), preferably in the region adjacent to one .





Allowable Subject Matter
Claims 2-5, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-9, 13-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        April 20, 2021